Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 5 requires the arms be “substantially triangularly shaped” where this language is interpreted in light of the disclosure as requiring a base portion from which two side portions extend and meet/join to provide a terminal end which is narrower than the base portion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 recite “the opposing sides of the lock being separated such that each string is selectively insertable into a respective recess with each knob positioned proximate to a respective opposing side of the block exposed outside of said recess such that a respective arm is selectively insertable between the knob and the respective opposing side of the block for inserting the string to the pair of slots for removably coupling the string to the pair of arms”.  It is unclear what is intended by the phrase “exposed outside of the recess”. Is the opposing side of the block exposed outside of said recess? The aforementioned clause is quite long and the scope is unclear. It is suggested Applicant attempt to make the clause more concise and/or separate the clause into two or more clauses which address the particular features and relationships Applicant is attempting to convey. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorf (US 5222510), Gutierrez (US 5819769) and Kawamoto (JPH 05293126A).
Regarding claims 1 and 10, Zuehlsdorf discloses a dental hygiene device comprising: a tube (14,48) having a first end (end through which finger enters the tube, best shown in Figure 2), the first end being open wherein the first end is configured for inserting a finger of a user for removably coupling the tube to the finger; a pair of arms (24,30) coupled to and extending from the tube (Refer to Figures 1-7).  However, Zuehlsdorf does not disclose a pair of slots, each slot extending into a second terminus of a respective arm; and a set of flossing modules, each flossing module comprising: a string selectively insertable into the pair of slots, and a pair of knobs, each knob being coupled to a respective opposing end of the string such that each knob is positioned in abutment to an outer face of a respective arm for retaining the string between the pair of arms and such that the string is tensioned between the pair of arms where the knobs are substantially spherically shaped and a tray configured for stowing the set of flossing modules, the tray comprising: a substantially rectangularly box shaped block; and 8a set of recesses extending into an upper face of the block, each recess extending between opposing sides of the block such that the set of recesses extends from proximate to opposing endpoints of the block, the opposing sides of the block being separated such that each string is selectively insertable into a respective recess with each knob positioned proximate to a respective opposing side of the block exposed outside of the recess such that a respective arm is selectively insertable between the knob and the respective opposing side of the block for inserting the string to the pair of slots for removably coupling the string to the pair of arms. 
Zuehlsdorf teaches the ends of the string/floss segment are wrapped within a groove to secure the floss (Refer to Figures 2, 3, 6 and 7) where the string is replaceable with a new string. Gutierrez discloses a similar dental flosser having a pair of arms across which floss spans, the floss being secured by wrapping the ends thereof within a groove formed in a projection (16). As a functionally equivalent variant, Gutierrez provides the arms with a pair of slots (112,114) and a plurality of flossing modules each having a sting of floss (122) and a pair of spherical knobs (120), each knob being coupled to a respective opposing end of the string (122), where each knob is placed in abutment with an outer face of the arm (portion of arm forming 116) in order to retain a selected one of the strings between the pair of arms. Therefore, because these two securement configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the wrapping configuration (configuration providing a protruding element with a groove for wrapping ends of the floss segment thereabout) for the slot and spherical knob arrangement (slot provided at each second terminus, plurality of flossing modules each having a string which fits in the slots and a spherical knob at each end of the string, the knob engaging the outer face of a respective arm).
The combination of Zuehlsdorf and Gutierrez provide a plurality of flossing modules; however, the combination does not provide a tray as claimed for storing the modules. Kawamoto discloses a similar dental flosser (2) having a pair of arms, each arm having a slot (6,6a) at a terminal end thereof for accepting a string of floss, a plurality of floss modules are provided, each module having a string (10,10a) and spherical knobs (11) disposed at respective ends of the string (Refer to Figures 1-9). Kawamoto teaches the plurality of flossing modules are accommodated and supported in a case/tray (20, Refer to Figures 9). The tray (20) comprising a block having a substantially rectangular box shape, the block having a set of recesses (recesses formed by pairs of 11 and space/void therebetween) extending into an upper face thereof, each recess extending between opposing sides (opposing lateral sides) of the block such that the sets of recesses extend from proximate to opposing end points of the block. Each string of the flossing modules is inserted into a respective one of the recesses, with each knob (11) being disposed proximate to a respective opposing side of the block exposed outside of the respective recess. Thus, a user may load a new flossing module onto the flosser, by inserting a respective arm between a spherical knob and respective opposing side of the block. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Zuehlsdorf and Gutierrez to include a tray for storing the plurality of floss modules where the tray is a block having a plurality of recesses extending into an upper face of the block between opposing sides thereof such that the each string is insertable into a respective recess with each knob positioned proximate a respective opposing side of the block exposed outside of the recess, as claimed, as Kawamoto teaches the aforementioned configuration is known and conventional for such floss modules to permit storage and facilitate loading of the floss modules.
Regarding claim 2, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above, Zuehlsdorf further discloses the tube having a second end (end through which finger exits the tube, second end being opposite the first end, best shown in Figure 2), the second end being open such that the tube is selectively slidable upon the finger of the user wherein the tube is configured for sliding upon the finger to a point wherein the finger is substantially circumferentially complementary to the tube such that the tube is removably coupled to the finger (Refer to Figures 1-7).  
Regarding claim 3, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above, Zuehlsdorf further discloses the tube comprising plastic such that the tube is resiliently flexible wherein the tube is configured for substantially forming to a shape of the finger of the user (Refer to col. 3 lines 59-60 and col. 4 lines 8-9).  
Regarding claim 4, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above, Zuehlsdorf further discloses the arms extending from the same quadrant, or proximate to the same quadrant, of the tube when the tube is viewed longitudinally (Refer to annotated Figure below).  

    PNG
    media_image1.png
    429
    391
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 4 above, Zuehlsdorf further discloses each arm having a first terminus (26,32) coupled to a sidewall of the tube and a second terminus (28,34) distal from the sidewall, the first 7terminus being dimensionally wider than the second terminus such that the arm is substantially triangularly shaped. Figure 6 has been annotated below to highlight the substantially triangular shape provided by the arms. Each arm has a wider base end and lateral sides which converge to form a substantially triangular shape. 

    PNG
    media_image2.png
    426
    394
    media_image2.png
    Greyscale

Regarding claim 6, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 5 above, Zuehlsdorf further discloses the second terminus being arcuate (Refer to Figures 3, 4, 6 and 7) wherein the second terminus is configured for sliding on the teeth and gums of the user.  
Regarding claim 7, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 5 above, Zuehlsdorf further discloses the arms extending arcuately from the sidewall such that the first termini are separated less than the second termini (Refer to annotated Figure above where the distance between the first termini, DFT,  is smaller than the distance between the second termini, DST).  
Regarding claim 8, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above, Zuehlsdorf further discloses the arms comprising at least one of plastic (Refer to col. 3 lines 59-60 and col. 4 lines 8-9).  
Regarding claim 13, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above; however, the combination is silent regarding the exact number of recesses provided by the set of recesses and therefore does not disclose there being four to twelve recesses. Gutierrez is relied upon for the teaching of providing a plurality of floss modules configured as claimed (spherical knobs at opposing ends of floss strand) and Kawamoto is relied upon for the teaching of the packaging tray having a plurality of recesses corresponding to the plurality of floss modules for storing thereof. Kawamoto depicts the tray as having five recesses but does not explicitly state or require five recess. Neither Gutierrez nor Kawamoto are concerned with providing an exact number or particular range of floss modules and corresponding recesses; instead, they simply disclose providing a plurality. Therefore, providing a particular range of recesses, such as the claimed range of four to twelve, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple matter of design choice or preference; additionally, such a modification would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/values involves only routine skill in the art.  
 Regarding claim 14, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above; however, the combination is silent regarding the exact number of recesses provided by the set of recesses and therefore does not disclose there being four to twelve recesses. Gutierrez is relied upon for the teaching of providing a plurality of floss modules configured as claimed (spherical knobs at opposing ends of floss strand) and Kawamoto is relied upon for the teaching of the packaging tray having a plurality of recesses corresponding to the plurality of floss modules for storing thereof. Neither Gutierrez nor Kawamoto are concerned with providing an exact number or particular range of floss modules and corresponding recesses; instead, they simply disclose providing a plurality. Therefore, providing a particular range of recesses, such as the claimed range of six to eight, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple matter of design choice or preference; additionally, such a modification would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/values involves only routine skill in the art.  
Regarding claim 15, the combination of Zuehlsdorf, Gutierrez and Kawamoto disclose the device of claim 1 above; however, the combination is silent regarding the exact number of recesses provided by the set of recesses and therefore does not disclose there being four to twelve recesses. Gutierrez is relied upon for the teaching of providing a plurality of floss modules configured as claimed (spherical knobs at opposing ends of floss strand) and Kawamoto is relied upon for the teaching of the packaging tray having a plurality of recesses corresponding to the plurality of floss modules for storing thereof. Neither Gutierrez nor Kawamoto are concerned with providing an exact number or particular range of floss modules and corresponding recesses; instead, they simply disclose providing a plurality. Therefore, providing a particular number of recesses, such as seven, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple matter of design choice or preference; additionally, such a modification would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/values involves only routine skill in the art.  
Regarding claim 17, Zuehlsdorf discloses a dental hygiene device comprising: a tube (14,48) having a first end (end through which finger enters the tube, best shown in Figure 2), the first end being open wherein the first end is configured for inserting a finger of a user for removably coupling the tube to the finger, the tube having a second end (end through which finger exits the tube, second end being opposite the first end, best shown in Figure 2), the second end being open such that the tube is selectively slidable upon the finger of the user wherein the tube is configured for sliding upon the finger to a point wherein the finger is substantially circumferentially complementary to the tube such that the tube is removably coupled to the finger, the tube comprising at least one of plastic such that the tube is resiliently flexible (Refer to col. 3 lines 59-60 and col. 4 lines 8-9) wherein the tube is configured for substantially forming to a shape of the finger of the user;  9a pair of arms (24,30) coupled to and extending from the tube, the arms extending from the same quadrant or proximate to the same quadrant, of the tube when the tube is viewed longitudinally (See annotated Figures below), each arm having a first terminus (26, 32) coupled to a sidewall of the tube and a second terminus (28,34) distal from the sidewall, the first terminus being dimensionally wider than the second terminus such that the arm is substantially triangularly shaped (Each arm has a wider base end and lateral sides which converge to form a substantially triangular shape, Refer to shaded portion of the annotated Figure below), the second terminus being arcuate (Refer to Figures 3, 4 6 and 7) wherein the second terminus is configured for sliding on teeth and gums of the user, the arms extending arcuately from the sidewall such that the first termini are separated less than the second termini (DFT is less than DST, Refer to annotated Figure below), the arms comprising plastic (Refer to col. 3 lines 59-60 and col. 4 lines 8-9) (Refer to Figures 1-7).  

    PNG
    media_image3.png
    490
    810
    media_image3.png
    Greyscale

However, Zuehlsdorf does not disclose a pair of slots, each slot extending into the second terminus of a respective arm; a set of flossing modules, each flossing module comprising: a string selectively insertable into the pair of slots, and a pair of knobs, each knob being coupled to a respective opposing end of the string such that each knob is positioned in abutment to an outer face of a respective arm for retaining the string between the pair of arms and such that the string is tensioned between the pair of arms, the knobs being substantially spherically shaped; and a tray configured for stowing the set of flossing modules, the tray comprising: a block, the block being substantially rectangularly box shaped, and a set of recesses extending into an upper face of the block, each recess extending between opposing sides of the block such that the set of recesses extends from proximate to opposing endpoints of the block, the opposing sides of the block being separated such that each string is selectively insertable into a respective recess with 10each knob positioned proximate to a respective opposing side of the block exposed outside of said recess such that a respective arm is selectively insertable between the knob and the respective opposing side of the block for inserting the string to the pair of slots for removably coupling the string to the pair of arms.
Zuehlsdorf teaches the ends of the string/floss segment are wrapped within a groove to secure the floss (Refer to Figures 2, 3, 6 and 7) where the string is replaceable with a new string. Gutierrez discloses a similar dental flosser having a pair of arms across which floss spans, the floss being secured by wrapping the ends thereof within a groove formed in a projection (16). As a functionally equivalent variant, Gutierrez provides the arms with a pair of slots (112,114) and a plurality of flossing modules each having a sting of floss (122) and a pair of spherical knobs (120), each knob being coupled to a respective opposing end of the string (122), where each knob is placed in abutment with an outer face of the arm (portion of arm forming 116) in order to retain a selected one of the strings between the pair of arms. Therefore, because these two securement configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the wrapping configuration (configuration providing a protruding element with a groove for wrapping ends of the floss segment thereabout) for the slot and spherical knob arrangement (slot provided at each second terminus, plurality of flossing modules each having a string which fits in the slots and a spherical knob at each end of the string, the knob engaging the outer face of a respective arm).
The combination of Zuehlsdorf and Gutierrez provide a plurality of flossing modules; however, the combination does not provide a tray as claimed for storing the modules. Kawamoto discloses a similar dental flosser (2) having a pair of arms, each arm having a slot (6,6a) at a terminal end thereof for accepting a string of floss, a plurality of floss modules are provided, each module having a string (10,10a) and spherical knobs (11) disposed at respective ends of the string (Refer to Figures 1-9). Kawamoto teaches the plurality of flossing modules are accommodated and supported in a case/tray (20, Refer to Figures 9). The tray (20) comprising a block having a substantially rectangular box shape, the block having a set of recesses (recesses formed by pairs of 11 and space/void therebetween) extending into an upper face thereof, each recess extending between opposing sides (opposing lateral sides) of the block such that the sets of recesses extend from proximate to opposing end points of the block. Each string of the flossing modules is inserted into a respective one of the recesses, with each knob (11) being disposed proximate to a respective opposing side of the block exposed outside of the respective recess. Thus, a user may load a new flossing module onto the flosser, by inserting a respective arm between a spherical knob and respective opposing side of the block. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Zuehlsdorf and Gutierrez to include a tray for storing the plurality of floss modules where the tray is a block having a plurality of recesses extending into an upper face of the block between opposing sides thereof such that the each string is insertable into a respective recess with each knob positioned proximate a respective opposing side of the block exposed outside of the recess, as claimed, as Kawamoto teaches the aforementioned configuration is known and conventional for such floss modules to permit storage and facilitate loading of the floss modules.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the newly added limitations were not provided for by the combination of Zuehlsdorf, Gutierrez and Stile, as the combination required the tool be inserted into a recess which encloses the knobs/balls and the current claim language requires the knobs be positioned exposed outside of the recesses. The rejection was changed in light of the amended language and Kawamoto was relied upon for the teaching of the tray and how the modules are loaded/stored therein. Kawamoto provides the knobs positioned outside of the recesses such that they are exposed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Henne (US 2180522) published in 1939 also demonstrates it is well known to attach segments of floss to ends of opposing arms using various fastening configurations including wrapping (Refer to Figures 15-18) and slits in the arms and spherical knobs at end of the floss (Refer to Figures 12-14), among others (Refer to Figures 1-11 and 19-23). Cohen (US 2010/0116287, Refer to Figure 3) and Raab (US 20050211262, Refer to Figure 6) demonstrate it is well known and conventional for flosser arms to have a substantially triangular profile.  Lorch (US 4162687) and Marxer et al. (US 4941488) provide flosser arms which are angled outwardly so as to provide a greater space between the terminal ends of the arms than between the base of the arms, demonstrating this is a conventional configuration. Wiltshire (US 5662130) and Chowdrow (US 4807752). The following patent documents provide finger mounted flossing devices: US D738044, US 20110290274, US 664014 and US 5893379. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 5271-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799